DETAILED ACTION

Claim Status
Claims 1-10 is/are pending.
Claims 1-10 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: 
 	The specification fails to provide definitions for various abbreviations (e.g., PE, PVC, PET, LLDPE, m-LLDPE, etc.).  While these abbreviations have commonly accepted meanings, the specification should clearly define each definition at least on the first occurrence.
 	The Examiner reminds Applicant that amendments to the specification must be supported by evidence, documents, and/or references to clearly establish the meaning of each abbreviation at the time the application was filed (e.g., literature, other patent documents, etc.) to avoid the introduction of new matter.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 1-2, 4-8, 10 are vague and indefinite because of the use of abbreviations (i.e., PE, PET, LLDPE, m-LLDPE, EVA) which are undefined in the claim or in the specification. While these abbreviations have commonly accepted meanings, in view of the absence of any clear definition for these abbreviations in the specification, each abbreviation should be clearly defined at least once in the claims (i.e., on the first occurrence of said abbreviation in the claims).  The Examiner reminds Applicant that amendments to the specification must be supported by evidence, documents, and/or references to clearly establish the meaning of each abbreviation at the time the application was filed (e.g., literature, other patent documents, etc.) to avoid the introduction of new matter.  For the purposes of this Office, “PE” is assumed to refer to polyethylene,  “PET” is assumed to refer to polyethylene terephthalate, “LLDPE” is assumed to refer to linear low-density polyethylene in general, “m-LLDPE” is assumed to refer to linear low-density polyethylene produced using metallocene catalysts; “EVA” is assumed to refer to ethylene vinyl acetate.
 	Claim 2 is vague and indefinite because it is unclear whether the phrase “crush of montmorillonite” refers to a particular form of montmorillonite, or whether the phrase is a typographical error and was intend to refer to “crushed montmorillonite” or “crushing montmorillonite”.
 	Claim 2 is unclear and confusing because of the awkward wording in the phrase “which is prepared by crush of montmorillonite, modification by a pretreatment agent, and treatment by hydrogenated rosin glyceride”.  The Examiner suggests clearer language such as, but not limited to, “which is prepared by crushing montmorillonite, modifying the crushed montmorillonite with a pretreatment agent, and treating the pretreated montmorillonite with hydrogenated rosin glyceride” or alternatively “which is prepared from crushed montmorillonite, which is modified with a pretreatment agent, then treated with hydrogenated rosin glyceride”, etc.
 	Claim 3 is vague and indefinite because the phrase “by a weight ratio” is awkward and confusing.  The Examiner suggests clearer phrasing such as, but not limited to, “in a weight ratio…”.
 	Claim 4 is vague and indefinite because the use of the article “a” before “melt index” and “density” implies the possibility that the m-LLDPE has multiple melt indexes and/or multiple densities.  The Examiner suggests clearer phrasing such as, but not limited to, “the melt index of the m-LLDPE is 1.9-2.1 g/10 min and the density thereof is 0.917-0.920 g/cm3”.
 	Claim 4 is vague and indefinite because the phrase “modified montmorillonite is prepared from montmorillonite by crushing, modifying by a pretreatment agent, and treating by hydrogenated rosin glyceride” is awkward and confusing.  The Examiner suggests clearer phrasing such as, but not limited to, “the modified montmorillonite is prepared by crushing montmorillonite, modifying the crushed montmorillonite with a pretreatment agent, then treating the pretreated montmorillonite with hydrogenated rosin glyceride”, etc.
 	Claim 6 is vague and indefinite because the phrase “composite thin film” contains the relative term “thin” which renders the claim indefinite.  The term "thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
 	Claim 6 is vague and indefinite because the phrases “S1, placing” and “S2, placing” are confusing and unclear.  The claim should be amended with clear, distinct subheadings (e.g., “(S1) placing” and “(S2) placing”) to distinguish the claimed individual process steps.
 	Claim 6 is vague and definite because of the repeated awkward usage of the term “by”, which should be replaced by more appropriate terms such as “with” or “using” -- e.g., “reeling with”, “using a pressing  roller”, etc.  Note that this listing is not exhaustive.
 	Claim 6 is vague and indefinite because the repeated confusing use of the phrase “covering… on”, which should be replaced by more appropriate language such as “applying… to” or “contacting… with” -- e.g.,  “applying the PE film to the PET film” and “applying the EVA film to one side of the PET film” and “applying a preheated aluminum foil to the composite film”, etc.
 	Claim 7 is vague and indefinite because the phrase “high speed” contains the relative term “high” which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
 	Claim 7 is vague and indefinite because the phrase “conducting melting, extruding and blowing at a temperature of 160-190° C. to obtain the PE film” is unclear and confusing.  The Examiner suggests clearer language such as, but not limited to, “melting the mixture, then extruding and blowing the melted mixture at a temperature of 160-190° C. to obtain the PE film”, etc.
 	Claim 8 is vague and indefinite because the phrases “S3, grinding” and “S4, adding” and “S5, adding” are confusing and unclear.  The claim should be amended with clear, distinct subheadings (e.g., “(S3) grinding” and “(S4) adding” and (S5) adding), to distinguish the claimed individual process steps.
 	Claim 8 is vague and indefinite because of multiple instances of missing spaces between numerals and units -- e.g., “20min”, “3000r/min”, “48h”, etc.  Please not that this listing is not exhaustive.
  	Claim 8 is vague and indefinite because the phrase “by weight of, 10wt% acetone solution” appears to contain a typographical error (i.e., the comma).
 	Claim 8 is vague and indefinite because it is unclear whether the phrase “removing an acetone solvent”  refers to the previously mentioned “10wt% acetone solution” or to another acetone component.
 	Claims 9-10 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.
 	Please note that the above listing of typographical errors and/or confusing language is not exhaustive.  Applicant should carefully review the claims for other typographical errors and improper grammar, and make appropriate corrections.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
 	The prior art of record fails to disclose a multilayer film comprising: (i) the recited PE film layer comprising the recited blend of LLDPE with a first melt index and m-LLDPE with a second melt index which is different from the LLDPE and ethylene vinyl acetate; (ii) the recited PET film layer; (iii) the recited bonding layer; and (iv) the recited aluminum foil layer (claim 1). 
 	EP 0945252 and EP 2216367 and CN 111471412 and JP 2000-0354426 and CN 106393877 and ROBERT ET AL (US 2001/0053821) and FRISK (US 6,117,541) fail to disclose multilayer films with the recited layer structure and individual layer compositions.
 	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 2, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787